PER CURIAM.
Appellant seeks reversal of her conviction in a jury trial on charges of assault with intent to commit murder for which she was sentenced to eight years imprisonment.
*137We have carefully reviewed the record on appeal, transcript of the proceedings and the briefs filed by counsel. Our consideration thereof requires a conclusion that no prejudicial error was committed in the trial court. Accordingly, the judgment and sentence appealed herein is affirmed.
JOHNSON, Acting C. J., and SPECTOR and BOYER, j J., concur.